Citation Nr: 1003184	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-14 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
claimed as glaucoma, cataracts, and retinal detachment, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to December 
1968 with service in the Republic of Vietnam from November 
1967 to December 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Veteran also requested a hearing before a decision review 
officer (DRO) in connection with the current claims.  The 
hearing was scheduled and subsequently held in January 2008.  
The Veteran testified at that time and the hearing transcript 
is of record.  Based on testimony elicited at the hearing, 
the DRO left the record open for a period of 60 days so that 
the Veteran could submit additional evidence in support of 
his claims.  The Veteran duly submitted a VA psychiatric 
treatment record dated in February 2008.

The Veteran's claims were previously before the Board in May 
2009 and remanded at that time for additional evidentiary 
development.  The requested development was completed and the 
Veteran's claims are before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  An eye disability, claimed as glaucoma, cataracts, and 
retinal detachment, is not a presumptive disease associated 
with exposure to Agent Orange under 38 C.F.R. § 3.309(e).  
2.  An eye disability, claimed as glaucoma, cataracts, and 
retinal detachment, was not present in service, and any 
currently diagnosed eye disability is not attributable to any 
event, injury, or disease during service.

3.  Hypertension was not present during service or manifest 
to any degree within one year after service, and any current 
hypertension is not attributable to any event, injury or 
disease during service.

4.  Hypertension is not etiologically related to a service-
connected disability, nor has it been aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for an eye disability, claimed as glaucoma, 
cataracts, and retinal detachment, to include as due to 
exposure to Agent Orange, are not met, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).
  
2.  The criteria for establishing entitlement to service 
connection for hypertension are not met, and hypertension may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

3.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran contends that he sustained an eye 
injury in service after his position was struck by mortar 
fire.  In the alternative, the Veteran asserts that his eye 
disability is due to exposure to Agent Orange.  The Veteran 
also asserts that his currently diagnosed hypertension is 
related to service and/or secondary to service-connected 
posttraumatic stress disorder (PTSD).

Service Connection and Agent Orange 

According to 38 U.S.C.A. § 1116(f), for the purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that a veteran was not 
exposed to any such agent during that service.  See also 38 
C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases, including acute 
and subacute peripheral neuropathy, and certain types of 
cancers, may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  Thus, service 
connection may be presumed for residuals of Agent Orange 
exposure by showing two elements.  First, the Veteran must 
show that he served in the Republic of Vietnam during the 
Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the Veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).

Even if the Veteran is not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that a veteran was not 
precluded under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act from establishing service 
connection with proof of direct actual causation).  However, 
where the issue involves a question of medical causation, 
competent evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 
With respect to the claim that the Veteran in this case has a 
disability which is due to Agent Orange exposure in service, 
the Board notes that the Veteran's service personnel records 
(SPRs) showed that he had active service in the Republic of 
Vietnam from November 1967 to December 1968.  Therefore, 
exposure to Agent Orange may be presumed.

The Veteran must also show that he is diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e) to 
establish presumptive service connection based on exposure to 
Agent Orange.  It is important to note that the diseases 
listed at 38 C.F.R. § 3.309(e) are based on findings provided 
from scientific data furnished by the National Academy of 
Sciences (NAS).  The NAS conducts studies to "summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam Era and each disease suspected 
to be associated with such exposure."  64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  Reports from NAS are submitted at 
two-year intervals to reflect the most recent findings.  
Based on input from the NAS reports, the Congress amends the 
statutory provisions of the Agent Orange Act found at 38 
U.S.C.A. § 1116 and the Secretary promulgates the necessary 
regulatory changes to reflect the latest additions of 
diseases shown to be associated with exposure to herbicides.

The latest update was published in 2007.  An eye disability, 
claimed as glaucoma, cataracts, and retinal detachment, is 
not a disease found to have a scientific relationship such 
that it can be presumed that exposure to herbicides used in 
Vietnam during the Vietnam Era is a cause of the diseases.  
See 72 Fed. Reg. 32,395-32,407 (June 12, 2007).  The Board 
notes that the list of diseases presumed to be associated 
with exposure to herbicides used in Vietnam during the 
Vietnam Era was expanded in 2009 to include amyotrophic 
lateral sclerosis (ALS).  See 74 Fed. Reg. 57,072-57,074 
(Nov. 4, 2009).  However, the Veteran does not allege, nor 
does the record reflect, that he was diagnosed with or 
treated for ALS.  Thus, the Veteran is not entitled to 
service connection based on the regulatory presumptions 
outlined in 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.309(e).


Direct, Presumptive, and Secondary Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as hypertension is manifest to a 
compensable degree within one year after separation from 
active service, it may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).  

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
See 38 C.F.R. § 3.310(a), (b), as amended effective October 
10, 2006.   

The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection may be made.  
Allen v. Brown, 7 Vet. App. 439.  This had not been VA's 
practice, which suggests that the recent changes amount to a 
substantial change.  See Allen, 7 Vet. App. at 447-449.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
Veteran. 

Congenital or developmental defects, refractive errors of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive errors of the eye even if visual 
acuity decreased in service.  38 C.F.R. §§ 3.303(c), 4.9; see 
also VAOPGCPREC 82-90.  The VA Adjudication Procedure Manual, 
M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides 
guidance on evaluating conditions of the organs of special 
sense (i.e., the eyes).  Refractive errors are defined to 
include astigmatism, myopia, hyperopia, and presbyopia.  See 
M21-1MR, Part III, Subpart iv, 4.B.10.d.

The Veteran in this case was awarded a Presidential Unit 
Citation (PUC).  Where, as here, a claim is brought by a 
Veteran who engaged in combat, satisfactory lay or other 
evidence that a disease or injury was incurred in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, even if there are no official 
records indicating occurrence in service.  See 38 U.S.C.A. § 
1154(b).  

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
found that while § 1154(b) relaxes the evidentiary burden for 
a combat veteran with respect to evidence of an in-service 
occurrence of an injury, it does not create a statutory 
presumption that a combat veteran's disease or injury is 
automatically service-connected.  Rather, the Veteran must 
still provide competent evidence of a relationship between an 
injury in service and a current disability.  The Board also 
notes that 38 U.S.C.A. § 1154(a) provides that considerations 
shall be given to the places, types, and circumstances of the 
Veteran's service as shown by his service record, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  

Factual Background and Analysis

The Veteran's February 1966 entrance examination revealed 
evidence of bilateral myopia.  There was, however, no 
evidence of record showing a diagnosis of or treatment for an 
eye disability based on the circumstances described by the 
Veteran above.  However, an operations report dated May 1968 
associated with the claims file revealed that the Veteran's 
unit, which was stationed in Quang Tri, was subjected to 
mortar fire on May 5 and May 26, 1968.  The May 5, 1968 
mortar attack resulted in material damage and three unnamed 
individuals being wounded in action.  The May 26, 1968 mortar 
attack resulted in material damage and "light casualties."  
The Veteran's December 1968 separation examination was 
significant for "defective vision" bilaterally and a burn 
mark on the lower right arm.  Service treatment records 
(STRs) contained no information regarding the circumstances 
which led to the burn mark on the lower right arm and there 
was no evidence of a diagnosis of or treatment for 
hypertension at any time contained therein.  There was also 
no evidence of hypertension within one year after discharge 
from service.  

The first pertinent post-service evidence of record is dated 
July 1990, over 20 years after discharge from service.  The 
Veteran sought private care at the Omega Eyecare Center (OEC) 
for cataracts and glaucoma.  The Veteran's past medical 
history was significant for left eye trauma 35 years prior to 
this appointment when the Veteran fell on a bucket.  A 
notation on the examination report also indicated that the 
Veteran was diagnosed as having hypertension approximately 
five years prior to this appointment.  The Veteran was taking 
prescribed hypertension medication at that time.  In July 
1995, the Veteran underwent a surgical procedure to repair a 
detached retina in the right eye.  The Veteran was also 
diagnosed with and treated for primary open angle glaucoma 
(POAG) in January 1998.  Also associated with the claims file 
are VA and private treatment records which documented the 
Veteran's ongoing treatment for POAG, chronic angle closure 
glaucoma, and cataracts, among other eye disabilities.  See, 
e.g., July 1990 and January 1998  private treatment records; 
see also, August 2003, March 2007, July 2008, and August 2009 
VA records.      

In a July 1995 private treatment note, the Veteran also 
indicated that he had a history of high blood pressure for 
which he was prescribed "pills."  Additional VA and private 
treatment records dated March and December 1996, as well as 
January 2007, showed continued treatment for hypertension.

The Veteran testified before the DRO in January 2008 that he 
sustained a burn injury to his eyes after his position was 
mortared by enemy fire.  The Veteran further indicated that 
he treated these injuries informally with salve and a cool 
rag for a period of three to four days.  Thereafter, 
according to the Veteran, his vision eventually returned, but 
got progressively worse over the years since discharge from 
service.  The Veteran also expressed his belief that his 
hypertension was aggravated by his service-connected PTSD.

The Veteran was afforded a VA Compensation and Pension (C&P) 
eye examination in connection with the current claim in 
August 2009.  The examiner noted that the Veteran's past 
medical history was significant for retinal detachment, 
cataracts, and glaucoma, among other conditions.  According 
to the Veteran, a mortar blast burned his face and eyes in 
May 1968, resulting in loss of vision for approximately three 
to four days.  The Veteran acknowledged treating his 
condition with salve and cool rags, and stated that his 
vision gradually returned.  Following a vision examination, 
the examiner diagnosed the Veteran as having chronic angle 
closure glaucoma and a refractive error.  The examiner noted 
that the Veteran was status-post retinal detachment surgery, 
scleral buckle right eye, retina laser left eye.  The 
examiner also noted that the Veteran was status-post 
pseudophakia bilaterally and status-post aciol exchange, left 
eye.

Upon review of the Veteran's claims file, the examiner 
concluded that the Veteran's currently diagnosed eye 
disability was "not at least as likely as not" due to or 
aggravated by the in-service burn injury sustained after the 
May 1968 mortar attack.  The examiner also concluded that the 
currently diagnosed eye disability could not be presumed to 
be the result of exposure to Agent Orange, particularly 
where, as here, the Veteran's currently diagnosed eye 
disability occurred over 25 years after the claimed burn 
injury or exposure to herbicides.  According to the examiner, 
any attempt to attribute the Veteran's eye disability to 
service could not be determined without resorting to mere 
speculation.  

That same month, the Veteran was also afforded a VA C&P 
hypertension examination.  According to the Veteran, he was 
diagnosed as having hypertension in 1970.  It was noted that 
the Veteran took medications to control this condition and 
the examiner described the Veteran's hypertension as 
"stable."  Following a physical examination, the examiner 
diagnosed the Veteran as having essential hypertension.  

The examiner determined that the Veteran's currently 
diagnosed hypertension was not caused by or the result of the 
Veteran's active military service.  In support of this 
contention, the examiner described the Veteran's in-service 
blood pressure readings as "normal," and noted that he was 
not diagnosed with or treated for hypertension in service or 
for years after discharge from service.  

Furthermore, the examiner found no evidence that the 
Veteran's hypertension was caused by, the result of, or 
permanently aggravated by the service-connected PTSD.  
Notably, the examiner observed that the Veteran had a 
documented history of hypertension dating to 1990, as well as 
a "strong" family history of hypertension and malignant 
hypertension, with two of the Veteran's brothers dying from 
hypertension.  Additionally, PTSD was not recognized as a 
risk factor for the development of hypertension based on 
available "literature," according to the examiner.  Thus, 
the examiner concluded that the Veteran's hypertension was 
"less likely" caused by or the result of his service-
connected PTSD and "much more likely" due to his family 
history of hypertension and/or genetics.  

With regard to the question of whether the Veteran's service-
connected PTSD permanently aggravated his hypertension, the 
examiner also answered this question negatively, noting that 
the "control of the vet's hypertension has improved since at 
least 2003, while his PTSD has remained relatively the same 
(i.e., mild to moderate) during that period of time.  
Moreover, the examiner found no evidence "in the 
literature" that PTSD was a source of aggravation of 
hypertension, "except, perhaps, in the most severe cases of 
PTSD."  Based on this assessment, the examiner concluded 
that the Veteran's hypertension was not permanently 
aggravated by the service-connected PTSD.      

The Veteran's nephew also submitted a statement dated May 
2008 in which he indicated that he witnessed the Veteran 
"passing out" on several occasions during a ten-year period 
beginning in the 1970s.  The nephew also stated that he heard 
the Veteran speak of the "war" on occasion, and in his 
opinion, the Veteran's hypertension was essentially the 
result of or aggravated by the Veteran's service.  The nephew 
further stated that the Veteran continued to take blood 
pressure medication, but that his medication regimen was 
frequently changed, sometimes resulting in the Veteran's 
lightheadedness.   



A.  Eye Disability

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for an eye disability, claimed as glaucoma, 
cataracts, and retinal detachment, under any theory of 
causation.

As noted above, the Veteran is not entitled to a regulatory 
presumption of service connection because an eye disability, 
claimed as glaucoma, cataracts, and retinal detachment, is 
not a disease found to have a scientific relationship such 
that it can be presumed that exposure to herbicides used in 
Vietnam during the Vietnam Era is a cause of the disease.  
Nevertheless, the Board is required to consider the Veteran's 
claim on a direct basis, too.  See Combee, supra.

Although the Veteran's STRs were completely negative for a 
diagnosis of or treatment for an eye injury which resulted 
from a mortar attack as described by the Veteran, 38 U.S.C.A. 
§ 1154(a) provides that consideration shall be given to the 
places, types, and circumstances of the Veteran's service as 
shown by his service record, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.

In this regard, the Board notes that the Veteran's unit was 
subjected to mortar fire on May 5 and May 26, 1968.  The May 
5, 1968 mortar attack resulted in material damage and three 
unnamed individuals being wounded in action.  The May 26, 
1968 mortar attack resulted in material damage and "light 
casualties."  The Veteran's December 1968 separation 
examination was significant for "defective vision" 
bilaterally and a burn mark on the lower right arm.  Thus, 
the Board finds that the Veteran's statement that he was 
injured in an in-service mortar attack to be consistent with 
the circumstances, conditions, or hardships of the Veteran's 
service.  See 38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 
1154(b).  

As noted, however, in Dalton, supra, § 1154(b) relaxes the 
evidentiary burden for a combat veteran with respect to 
evidence of an in-service occurrence of an injury, but it 
does not create a statutory presumption that a combat 
veteran's disease or injury is automatically service-
connected.  Rather, the Veteran must still provide competent 
evidence of a relationship between an injury in service and a 
current disability.  Regrettably, the evidence of record does 
not support such a conclusion.

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the 
lapse of decades between discharge from service and onset of 
the Veteran's eye disability is evidence against the claim.  

Furthermore, although the Veteran is currently diagnosed as 
having glaucoma, cataracts, and status-post retinal 
detachment, there is no evidence of record, other than the 
Veteran's statements, linking these disabilities to the 
Veteran's period of active service, to include the in-service 
mortar attack.  In fact, the most recent August 2009 VA C&P 
examination report specifically refuted this contention.  
There, the examiner determined that the Veteran's currently 
diagnosed eye disability was "not at least as likely as 
not" due to or aggravated by the in-service burn injury 
sustained after the May 1968 mortar attack or the result of 
exposure to Agent Orange given that the Veteran's currently 
diagnosed eye disability occurred over 25 years after the 
claimed burn injury or exposure to herbicides.  According to 
the examiner, any attempt to attribute the Veteran's eye 
disability to service could not be determined without 
resorting to mere speculation.  The Board finds this 
examination report to be highly probative evidence on the 
issue of service connection, particularly where, as here, the 
examiner provided a rationale and relied on professional 
training and expertise as well as a thorough review of the 
Veteran's claims file and the Board's remand order before 
reaching this conclusion.

The Board is aware that the Veteran has submitted lay 
statements during the pendency of this claim expressing the 
opinion that his currently diagnosed eye disability is 
related to service, and in particular, to burns sustained 
following the in-service mortar attack.  The Court has in the 
past held that lay testimony is competent regarding features 
or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations 
of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. 
Cir. 2009).  

However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing symptoms such as 
decreased visual acuity, if any, but he is not competent 
(i.e., professionally qualified) to offer an opinion as to 
the cause of the eye disability or its relationship to 
service, if any.  

Even assuming that the Veteran is competent to offer an 
opinion as to the cause of the currently diagnosed eye 
disability and its relationship to service, the Board finds 
that any such statements made by the Veteran in this regard 
are entitled to limited probative value since he lacks any 
medical training.  See 38 C.F.R. § 3.159(a)(1) (2009) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Accordingly, the Veteran's lay statements are 
outweighed by the August 2009 VA examiner's opinion as the 
opinion was based on a physical examination and interview of 
the Veteran and included a rationale for the opinion.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was not diagnosed 
with or treated for an eye disability in service, and there 
was no evidence of continuity of symptoms until many years 
after discharge from service.  There is also no credible, 
probative evidence linking any of the Veteran's eye 
disabilities to service on a direct or presumptive basis.  
Consequently, the Board finds that the Veteran failed to 
establish continuity of symptomatology in this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's eye disability to service on 
a direct basis would certainly be speculative, particularly 
where, as here, private and VA evidence of record showed that 
the onset of the Veteran's eye disability was many years 
after discharge from service.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2009).  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing numerous diagnosed eye disabilities, but the weight 
of the credible, probative evidence is against finding that 
these disabilities, which occurred many years after discharge 
from service, are related to the Veteran's period of active 
service on a direct basis.  Furthermore, there is no evidence 
that these conditions may be presumed to have been incurred 
in service as a result of the Veteran's exposure to Agent 
Orange.  

Accordingly, the Board finds that entitlement to service 
connection for an eye disability, claimed as glaucoma, 
cataracts, and retinal detachment, to include as due to Agent 
Orange exposure, is not warranted in this case.  Thus, the 
claim must be denied.  

B.  Hypertension 

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for hypertension in this case under any theory of 
causation.  STRs associated with the claims file were 
negative for a diagnosis of or treatment for hypertension and 
there was no evidence of this condition within one year after 
discharge from service.  

As noted above, the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson, supra.  Here, the 
lapse of decades between discharge from service and onset of 
the Veteran's hypertension is evidence against the claim.  

Furthermore, although the Veteran is currently diagnosed as 
having hypertension, there is no evidence of record, other 
than the Veteran's statements, linking this disability to the 
Veteran's period of active service.  In fact, the most recent 
August 2009 VA C&P examination report specifically refuted 
this contention.  There, the examiner determined that the 
Veteran's currently diagnosed hypertension was not caused by 
or due to the Veteran's period of active service.  In support 
of this contention, the examiner noted no evidence of 
hypertension in service or within one year after service.  
The examiner also attributed the Veteran's hypertension at 
least in part to a significant family history of the 
condition.  The Board finds this examination report to be 
highly probative evidence on the issue of direct service 
connection, particularly where, as here, the examiner relied 
on professional training and expertise as well as a thorough 
review of the Veteran's claims file and the Board's remand 
order before reaching this conclusion.

The Board is aware that the Veteran and his nephew have 
submitted lay statements during the pendency of this claim 
expressing the opinion that the Veteran's currently diagnosed 
hypertension is related to service.  While lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness, lay persons, such 
as the Veteran or his nephew, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be 
related to service.  See Layno, Buchanan, Davidson, Espiritu, 
and Jandreau, supra.  Here, the Veteran or his nephew are 
capable of observing symptoms of hypertension, if any, but 
they is not competent (i.e., professionally qualified) to 
offer an opinion as to the cause of the disability or its 
relationship to service, if any.  

Even assuming that the Veteran or his nephew is competent to 
offer an opinion as to the cause of the currently diagnosed 
hypertension and its relationship to service, the Board finds 
that any such statements made by the Veteran or his nephew in 
this regard are entitled to limited probative value since 
they lack any medical training.  See 38 C.F.R. § 3.159(a)(1).  
Accordingly, the lay statements are outweighed by the August 
2009 VA C&P examiner's opinion as the opinion was based on a 
physical examination and interview of the Veteran and 
included a rationale for the opinion.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr and Savage, supra. Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-
service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was not diagnosed 
with or treated for hypertension in service, and there was no 
evidence of continuity of symptoms until many years after 
discharge from service.  There is also no credible, probative 
evidence linking the Veteran's hypertension to service on a 
direct or presumptive basis.  Consequently, the Board finds 
that the Veteran failed to establish continuity of 
symptomatology in this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's hypertension to service on a 
direct basis would certainly be speculative, particularly 
where, as here, private and VA evidence of record showed that 
the onset of the Veteran's hypertension was many years after 
discharge from service and at least in part attributable to 
family history and/or genetics.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2009).  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing diagnosed hypertension, but the weight of the 
credible, probative evidence is against finding that this 
disability, which occurred many years after discharge from 
service, is related to the Veteran's period of active service 
on a direct basis.  Furthermore, there is no evidence that 
this disability may be presumed to have been incurred in 
service.  
Accordingly, the Board finds that entitlement to service 
connection for hypertension is not warranted in this case.  

Since the Veteran is not entitled to service connection for 
hypertension on a direct or presumptive basis, the Board 
will next examine the Veteran's claim of service connection 
on a secondary basis.  To this end, the Board notes that 
the bulk of the Veteran's argument with respect to this 
claim is based on his belief that his hypertension is 
secondary to (i.e., aggravated by) his service-connected 
PTSD.

Again, the Veteran and his nephew are capable of observing 
symptoms of hypertension, if any, but they is not competent 
(i.e., professionally qualified) to offer a diagnosis and an 
opinion as to the cause of this disability, or the 
relationship to service-connected PTSD, if any.  See 
Davidson, Espiritu, and Jandreau, supra.  

As noted above, service connection may be granted on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disability.  Secondary 
service connection may be found where a service connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  

In this case, however, the August 2009 VA C&P examiner 
determined that the Veteran's hypertension was neither caused 
nor aggravated by his service-connected PTSD.  On the 
contrary, the examiner observed that the Veteran had a 
documented history of hypertension dating to 1990, as well as 
a "strong" family history of hypertension and malignant 
hypertension, with two of his brothers dying from 
hypertension.  Additionally, PTSD was not recognized as a 
risk factor for the development of hypertension based on 
available "literature," according to the examiner.  Thus, 
the examiner concluded that the Veteran's hypertension was 
"less likely" caused by or the result of his service-
connected PTSD and "much more likely" due to his family 
history of hypertension and/or genetics.  

The examiner also answered the issue of permanent aggravation 
negatively, noting that the control of the Veteran's 
hypertension improved since at least 2003, while his PTSD 
remained relatively the same (i.e., mild to moderate) during 
that period of time.  Moreover, the examiner found no 
evidence "in the literature" that PTSD was a source of 
aggravation of hypertension, "except, perhaps, in the most 
severe cases of PTSD," of which the Veteran's was not one.  
The Board finds this VA opinion to be highly probative 
evidence with regard to the issue of secondary service 
connection, particularly where, as here, there is no 
competent, probative evidence of record linking the Veteran's 
hypertension to his service-connected PTSD.  Accordingly, the 
Veteran's claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
PTSD, must be denied.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran  is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

With regard to the Veteran's claim of entitlement to an eye 
disability, claimed as glaucoma, cataracts, and retinal 
detachment, to include as due to Agent Orange exposure, the 
VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in October, November, and December 2003 that 
fully addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
service connection claim on a direct and presumptive basis, 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  The Veteran was also provided with notice, in 
March 2006, of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  The Veteran's claim was subsequently readjudicated 
following this notice by way of a supplemental statement of 
the case (SSOC) issued in September 2009.

With regard to the Veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to 
service-connected PTSD, the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claims by 
the AOJ.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In October 2003, prior to the initial unfavorable decision on 
the matter, the Veteran was advised of what evidence was 
required to substantiate the service connection claim of 
hypertension on a direct and presumptive basis and of the 
Veteran's and VA's respective duties for obtaining evidence.  
In March 2008, after the initial AOJ decision on the matter, 
the Veteran was provided additional notice that informed him 
of what information and evidence was required to substantiate 
the service connection claim for hypertension on a secondary 
basis, to include as secondary to service-connected PTSD.  He 
was also informed of his and VA's respective duties for 
obtaining evidence, as well as of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  His hypertension claim, 
to include as secondary to service-connected PTSD, was 
readjudicated following this notice by way of a September 
2009 SSOC.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  He was also afforded VA examinations 
in August 2009 in connection with the claims currently on 
appeal.  Accordingly, the Board finds that VA has complied, 
to the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for an eye disability, claimed as 
glaucoma, cataracts, and retinal detachment, to include as 
due to Agent Orange exposure, is denied.

Service connection for hypertension, to include as secondary 
to service-connected posttraumatic stress disorder, is 
denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


